DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see at least the description of Figure 8 in ¶ [0003]-[0004] of the instant specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler (US 271,174 A).
Regarding Claim 1, Wheeler teaches a fiber structure (see Figs. 1 & 2) comprising a plurality of fiber layers (A+A’ & B+B’ & C) stacked in a stacking direction and a plurality of binding yarns (D+D’) that bind the fiber layers together in the stacking direction (see Pg. 3, lines 

Regarding Claim 3, Wheeler teaches the fiber structure according to Claim 1 wherein the first fiber bundles that configure the two of the first fiber layers located at the opposite ends are compressible yarns (see Pg. 3, line 24). Provided the definition in the instant specification wherein a “bulky yarn” is defined as a yarn having a comparatively low degree of convergence in the fiber bundle such that the yarn can be reduced in diameter by a necessary amount determined in correspondence with the dimension of each binding yarn (see [0026]), the compressible yarns A+A’ and B+B’ of Wheeler (which is reduced in diameter by the binding yarns D+D’) are considered to be bulky yarns as required by the instant claim. 

Regarding Claim 4, Wheeler teaches the fiber structure according to Claim 1 above. Absent a specific definition of “slub yarn” in the instant specification, the phrase is given its broadest reasonable interpretation using the plain meaning in the textile art from the Celanese Textile Glossary which is as follows: any type of yarn that is irregular in diameter, the irregularity may be purposeful or the result of error (see glossary definition provided with the Office Action). 
  
Regarding Claim 5, Wheeler teaches the fiber structure according to Claim 1 above wherein each of the binding yarns is engaged alternately in the first direction with those of the first fiber bundles arranged at a first end of the fiber structure in the stacking direction and those of the first fiber bundles arranged at a second end of the fiber structure in the stacking direction (see Fig. 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 271,174 A), as applied to Claim 1 above, and further in view of Kilic et al. (“Relationships Between Yarn Diameter/ Diameter Variation and Strength” Fibers & Textiles Vol. 14, No. 5 (59), Pages 84-87).
Regarding Claim 2, Wheeler teaches the fiber structure according to Claim 1 above. Graphically, it does not appear that the fabric of Wheeler meets the limitation of the instant claim 
However, in the art of textiles, Kilic teaches that it is well-known in the art that yarn diameter is directly related to yarn strength such that an increased diameter leads to an increased strength (see Pg. 85). Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the effective filing date of the claimed invention to vary the diameter of the binder yarns in the fabric of Wheeler, including the condition wherein the diameter of the binder yarns is equal to the compression depth of the first fiber bundles, to achieve the desired strength of the binder yarn for the intended application. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 271,174 A) as applied to Claim 1 above, and further in view of Hiroshi et al. (JP H08158239 A). A machine translation of Hiroshi is included with the Office Action and is referred to herein for text citations. 
Regarding Claim 6, Wheeler teaches the fiber structure according to Claim 1 above and teaches that it is useful as a fabric for needle woven tapestries (see Pg. 3, lines 5-6). Wheeler does not teach a fiber-reinforced composite including said fabric. 
In the analogous art of embroidery fabrics, Hiroshi teaches that impregnating a woven embroidery fabric with a synthetic resin improves the rigidity, tensile strength, and toughness of the embroidery fabric (see [0010]). Hiroshi suggests that such properties are beneficial because they ensure longevity of the fabric even in portions where holes formed by a needle are dense and because they minimize the degree to which pulling the embroidery thread through the fabric changes the fabric shape (see [0010]). Therefore, it would have been obvious to one of ordinary 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                         

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789